DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed September 22, 2020, July 1, 2021, and January 4, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits. (With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II)(D) and 37 CFR 1.98(a)(3)(ii).)
Drawings
The drawings received on September 22, 2020 are acceptable.
Allowable Subject Matter
Claims 1-11 are allowed.
	The following is an Examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claims 1 and 11. 
	Claims 1 and 11 teach the cylindrical rechargeable batteries comprising the elements therein. Notably, the claims require electrode tabs (positive electrode in claim 1 and negative electrode in claim 11) with “a piezoelectric element at at least one edge of the pair of opposed edges of the…tab; and a thermoelectric element at the…tab.”
	None of the prior art alone or in combination teach, suggest, or render obvious this limitation.  US 2012/0276427 (Kim) teaches a battery with a piezoelectric element within the terminal (abs; fig. 2); however, no thermoelectric element exists.  JP 201222393 (Harada et al.) teaches the combination of a piezoelectric element and thermoelectric element (abs); however, it is not used within the context of a battery (internal combustion engine use).  No motivation exists to arrive at the claimed invention from the prior art.  Thus, none of the prior art alone or in combination teach, suggest, or render obvious this limitation.  Since claims 2-10 are dependent upon claim 1, they are allowable for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759